Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2018903507, filed on September.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2021 and February 4, 2022 are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Page 4 line 2 “joins and/or ligaments” should be corrected to ---joints and/or ligaments”
Page 5 line 2 “cooperatingly shaped” should be corrected to ---cooperatively shaped---
Page 6 line 14 “motorised” should be corrected to ---motorized---
Page 10 line 7 “minimise” should be corrected to ---minimize---
Page 10 line 27 “cooperatingly” should be corrected to ---cooperatively---
Page 13 line 1 “minimise” should be corrected to ---minimize---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-10 and 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally ” in claim 1; lines 3, 10 and 18, is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, a 'generally' elongated base, recited in line 3, has been rendered indefinite. For the purposes of examination, the base will be considered to be of any length and/or size. Additionally, a 'generally' arcuate path, recited in lines 10 and 18, has also been rendered indefinite. For the purposes of examination, 
The term “generally” in claim 6, line 2, is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the platform comprises a 'generally' planar body is rendered indefinite. For the purposes of examination, the platform will be interpreted to comprise a planar body.
Claim 9 recites the limitation "the plane” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner notes, it is unclear which plane of the first wall portion applicant is referring to.
The phrase “the arcuate path takes the general shape of a lower portion of an exponential curve” in claim 13, line recite relative terms which renders the claim indefinite. The phrase “the arcuate path takes the general shape of a lower portion of an exponential curve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because there are a wide range of exponential curves of different shapes and sizes. Therefore, the "general shape of a lower portion of an exponential curve' has been rendered 
The term “progressively” in claim 13 line 3 is a relative term which renders the claim indefinite. The term “progressively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the term “progressively” is a term to describe a rate of change. Therefore, "progressively" steeper has been rendered indefinite. For the purposes of examination, the examiner will interpret the steepness of the curve to be any arcuate curve curving upward from the ground..
The term “generally” in claim 13, line 3, is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, a lower part of the arcuate path is 'generally' flat has been rendered indefinite. For the purposes of examination, the lower part of the arcuate path will be interpreted as slight deviations from flat.
Claim 13 recites the limitation "the lower part in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. This should be corrected to ---a lower part---
Claim 13 recites the limitation "the  in line 4.  There is insufficient antecedent basis for this limitation in the claim. This should be corrected to ---an upper part---

The remaining claims are indefinite insofar as they depend from rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajduczek (US 5232423 A).
Regarding claim 1, Hajduczek discloses a limb or joint exercise apparatus, comprising a ‘generally’ elongate base (see figure 1 below, the base is the lowermost surface of 12), a first wall portion extending upwardly from said base (see figure 1 below); a second wall portion extending upwardly from said base (see figure 3), and spaced apart from said first wall portion (Annotated figure 3 below shows both first wall portion and second wall portion spaced apart. Examiner notes the outward surface of both 14 and 12 are considered to be the first wall portion and the outward surface of both 16 and 12 are considered to be the second wall portion); an arcuate groove or shoulder in [14,16], or on, respective opposing inner sides of the first wall portion and the second wall portion, forming or following a forming a ‘generally’ arcuate path (Col 3 lines 31-33; both of the first wall portion and second wall portion have an arcuate groove 14, 16, track 18. Annotated figure 3 below shows the C-shaped groove in the inner sides of the first wall portion and the second wall portion.); a platform for supporting a part of a user's limb thereon (Col 3 lines 24-26; the apparatus includes a platform 30 having an upper surface for receiving a user’s limb, see figure 1 below), and at least two rollers, slide members or bearings [36] attached or attachable to the platform and extending sidewardly therefore (see annotated figure 3 below), such that said at least two rollers, slide members or bearings engage the respective arcuate grooves or shoulders in, or on, inner sides of the first wall portion and the second wall portion (Annotated figure 3 below shows the at least two rollers engaged in the arcuate grooves), wherein the platform is configured to follow the ‘generally’ arcuate path (Col 3 lines 27-33; the platform has two rollers 36 which follow the arcuate path, therefore the platform is free to traverse the arcuate path) to thereby permit the user to undertake exercise and/or rehabilitation activities of said limb or a joint thereof, by way of movement of the part of the user's limb along the arcuate path, thereby enabling flexion and extension of the joint of the user (figure 1 below shows a user interacting with the exercise apparatus, as the user swings one or both legs they exercise the limbs and/or joints along the arcuate path).
    PNG
    media_image1.png
    634
    930
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    479
    1060
    media_image2.png
    Greyscale

Regarding claim 2, Hajduczek discloses wherein said apparatus is positionable on a floor surface (Examiner notes "positionable on a floor surface" is considered to be intended use, Hajduczek apparatus is capable of being placed on a floor surface) whereby a user's foot is, to thereby facilitate the undertaking of an exercise and/or rehabilitation activity of the leg, knee or hip (figure 1 shows a user with a foot placed on the platform and exercising the leg, knee or hip).
Regarding claim 3, Hajduczek further discloses wherein the apparatus is positionable on a raised surface (Examiner notes “positionable on a raised surface” is considered to be intended use, Hajduczek discloses all of the structural limitations of claim 1 and therefore would be capable of being placed on a raised surface), whereby a user's hand or forearm is placeable on the platform, to thereby facilitate the undertaking of an exercise and/or rehabilitation activity of the arm, elbow, wrist or shoulder (Examiner notes “a user's hand or forearm is placeable on the platform” is considered to be intended use, Hajduczek discloses all of the structural limitations of claim 1 and therefore a user would be able to place a hand or forearm on the platform and move the platform along the arcuate path and facilitate an exercise activity of the arm, elbow, wrist or shoulder).
Regarding claim 4, Hajduczek discloses for use in the exercise and/or rehabilitation of muscles, tendons, joints and/or ligaments of the leg, knee, and/or ankle (Col 1, line 66 – col 2 line 1; the exercise apparatus is used for exercising and developing virtually all of the lower extremities such as quadriceps, hamstrings, etc.).
Regarding claim 13, Hajduczek shows all the invention as discussed above, Hajduczek further discloses wherein the arcuate path takes the general shape of a lower portion of an ‘exponential’ curve (figure 1 shows the arcuate path following the shape of an exponential curve), wherein a lower part of the arcuate path is ‘generally’ flat (figure 2 shows the lower part of the arcuate path being generally flat) and becomes ‘progressively’ steeper towards the upper part of the arcuate path (figure 1 shows the curve of the arcuate path becomes progressively steeper toward the upper part of the arcuate path.
    PNG
    media_image3.png
    689
    734
    media_image3.png
    Greyscale

Regarding claim 14, Hajduczek discloses a method of undertaking an exercise, including the steps of : providing the apparatus (figure 1 above shows the apparatus) in accordance with claim 1; positioning the user adjacent the apparatus (figure 1 above shows the user adjacent to the apparatus); positioning the part of the limb of the user onto the platform (figure 1 above shows the users feet, part of the limb, on the platform); and moving at least part of the limb along the arcuate path to thereby undertake rehabilitation exercise of said limb or the joint of the user (Figure 1 above shows the user moving at least part of the limb along the arcuate path).
Regarding claim 16, Hajduczek further discloses for use in the exercise and/or rehabilitation of muscles, tendons, joints and/or ligaments of the wrist, elbow, and/or shoulder (see rejection of claim 3 above, Examiner notes a user is capable of placing a hand or forearm on the platform and move the platform along the arcuate path such thatthe muscles, tendons, joints and/or ligaments of the wrist, elbow, and/or shoulder may be exercised).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hajduczek (US 5232423 A) and in further view of Esrick et al (US 20110294633 A1).
Regarding claim 6, Hajduczek shows all the invention as discussed above, Hajduczek further discloses wherein the platform [30] comprises a ‘generally’ planar body (see annotated figure 3 below), an upper surface (see annotated figure 3 below) and depending flanges on or adjacent opposite sides of the body (Annotated figure 3 below shows the flanges 34 on the sides of the platform).

    PNG
    media_image4.png
    534
    1064
    media_image4.png
    Greyscale

Hajduczek does not discloses a platform having an upper surface including or comprising a grip surface.
Esrick et al teaches a foot platform having an upper surface including or comprising a grip surface (p. 0031; figure 3 shows the foot platform 140 having a surface 148 which is preferably made from high friction material such as rubber and may include patterns to provide additional grip).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the platforms upper surface of Hajduczek to incorporate a grip surface as taught by Esrick et al to provide a user a non-slip surface to further facilitate retaining the users foot in place (p. 0031). 
Regarding claim 8, Hajduczek as modified shows all the invention as discussed above, Hajduczek further discloses wherein the depending flanges are at an angle relative to each other (Annotated Figure 3 above shows the flanges 34 at an angle of 0 degrees relative to each other).  
Regarding claim 9, Hajduczek as modified shows all the invention as discussed above, Hajduczek further discloses wherein the arcuate grooves including a bearing surface at an angle to the plane of a respective first wall portion or second wall portion (Annotated figure 3 below shows an arcuate groove, indicated by heavy line, having a bearing surface, indicated by heavy line, which is perpendicular to the plane of the first wall portion and second wall portion, therefore, at an angle to the plane).
    PNG
    media_image5.png
    534
    1064
    media_image5.png
    Greyscale

Regarding claim 10, Hajduczek as modified shows all the invention as discussed above, Hajduczek further discloses wherein the at least two rollers, slide members or bearings include an angled face for engagement with the respective bearing surface of the angled arcuate groove or shoulder (Annotated figure 3 below shows the at least two rollers include an angled face
for engagement with the angled bearing surface).
    PNG
    media_image6.png
    431
    579
    media_image6.png
    Greyscale

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Hajduczek (US 5232423 A) and in further view of Singh (US 20180169457 A1).
	Regarding claim 15, Hajduczek shows all the invention as discussed above, Hajduczek further discloses a method of undertaking a knee region exercise including the steps of; providing an apparatus in accordance with claim 1.
	Hajduczek does not discloses the steps of positioning a user in a seated position adjacent a first end of the apparatus; positioning a foot of the user onto the platform, such that a lower portion of the adjoining leg of the user is at an angle between 70 degrees and 130 degrees to an adjoining upper portion of the user’s leg; and moving the foot along the arcuate path to thereby undertake rehabilitation or exercise of the knee region of said user.
	Singh teaches a method for undertaking a knee region exercise including the steps of; positioning a user in a seated position adjacent a first end of the apparatus (figure 1 below shows a user seated adjacent to the apparatus); positioning a foot of the user onto the platform (figure 1 below shows the users foot on the platform), such that a lower portion of the adjoining leg of the user is at an angle between 70 degrees and 130 degrees to an adjoining upper portion of the user’s leg (Figure 1; Examiner notes, when a user sits and places their foot on the platform when the platform is in the lowest state such as in figure 3, the lower portion of the adjoining leg would be at roughly 90 degrees relative to the adjoining upper portion of the users leg); and moving the foot along the arcuate path to thereby undertake rehabilitation or exercise of the knee region of said user (figure 1 shows the user moving their foot along the arcuate path).
 
    PNG
    media_image7.png
    715
    685
    media_image7.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the steps of; 1) positioning a person in a seated position over the midsection of Hajduczek apparatus, 2) having the user’s lower portion of the adjoining be at an angle between 70 degrees and 130 degrees to the upper portion of the adjoining leg; and 3) moving the foot along an arcuate path to facilitate exercise of the knee region, as taught by Singh to provide users an alternative method of exercising and give dual purpose of the Hajduczek apparatus.  
Conclusion
	The prior art made of record below and not relied upon is considered to be pertinent to the applicant’s disclosure.
	Sidley (US 20110172034 A1) contains an embodiment of a knee or joint exercise device incorporating a base, a first wall portion, a second wall portion, arcuate grooves and a platform.

    PNG
    media_image8.png
    558
    332
    media_image8.png
    Greyscale

	Nadim (US 20110118096 A1) contains an embodiment of a knee or joint exercise device incorporating a base, a first wall portion, a second wall portion, arcuate grooves and a platform.

    PNG
    media_image9.png
    492
    440
    media_image9.png
    Greyscale

	Verbick (US 5441255 A) contains an embodiment of a hand or joint exercise device incorporating a base, a first wall portion, a second wall portion, arcuate grooves and a platform.

    PNG
    media_image10.png
    494
    581
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN R RODRIGUEZ whose telephone number is (571)272-6951. The examiner can normally be reached M-F: 7:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN R RODRIGUEZ/Examiner, Art Unit 3784                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754